Citation Nr: 1532963	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected sensory axonal neuropathy of the right ulnar nerve prior to December 18, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967.  These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to an initial rating in excess of 10 percent for service-connected sensory axonal neuropathy of the right ulnar nerve prior to December 18, 2014, and in excess of 40 percent thereafter is addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected lower left extremity peripheral neuropathy has been manifested by subjective symptoms of decreased sensation and numbness; evidence of loss of muscle strength or muscle atrophy has not been shown; the Veteran's disability is productive of no more than moderate incomplete paralysis.

2.  Throughout the appeal period, the Veteran's service-connected right lower extremity peripheral neuropathy has been primarily manifested by subjective symptoms of decreased sensation and numbness; evidence of loss of muscle strength or muscle atrophy has not been shown; the Veteran's disability is productive of no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to ratings currently assigned for his service-connected peripheral neuropathy of the right and left lower extremities arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The record reflects that VA has made reasonable efforts to obtain all relevant records, to include the Veteran's VA treatment records.  The Veteran and his representative have not indicated that records that should have been obtained remain outstanding.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his peripheral nerves in January 2010 and December 2014.  The examination reports provide the medical information needed to address the relevant rating criteria for rating peripheral neuropathy of the lower extremities and the examiners considered the Veteran's subjective complaints.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Diseases of the peripheral nerves are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is warranted for complete paralysis involving foot drop with no active movement possible of the muscle below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for mild, or at most, for moderate nerve impairment degree.  Id.  

The Veteran underwent a VA examination in January 2010.  The examiner identified decreased sensation to light touch in the bilateral feet and diagnosed peripheral neuropathy, mild to moderate sensory involvement involving nerves L4-5, S1, bilaterally, in the lower extremities involving the feet and toes.  

In the March 2010 rating decision, the RO granted service connection for peripheral neuropathy, lower left and lower right extremities, as secondary to service-connected diabetes mellitus, type II.  Evaluations of 20 percent were assigned for incomplete paralysis below the knee, bilaterally, which was moderate in the left and right lower extremities.  Evaluations in excess of 20 percent were denied, as the evidence did not reflect incomplete paralysis that was moderately severe or worse.

Following a remand by the Board in August 2014, the Veteran underwent another examination in December 2014.  The examiner diagnosed bilateral lower extremity sciatica.  Intermittent pain, paresthesias and/or dysesthesias and numbness that was defined as moderate was noted in the left and right lower extremities.  Sensation testing for light touch revealed decreased sensation in the bilateral feet and toes.  Examination of the lower extremities indicated mild incomplete paralysis of the right and left sciatic nerve.  There was no involvement of the external popliteal nerve, the musculocutaneous nerve, the anterior tibial nerve, the internal popliteal nerve, the posterior tibial nerve, the anterior crural nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, or the ilio-inguinal nerve.  

Throughout the appeal, the evidence reflects that manifestations of the Veteran's peripheral neuropathy are represented at worst as moderate incomplete paralysis throughout the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  As such, 20 percent evaluations for the left and right lower extremities are appropriate.  Ratings in excess of 20 percent are not warranted because moderately severe or severe incomplete paralysis was not demonstrated by the record.  There is no evidence of muscle atrophy or complete paralysis causing foot drop or affecting the movement of the leg below the knee.  Moreover, in this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to peripheral neuropathy of the lower extremities.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected bilateral lower extremities peripheral neuropathy were evaluated as a disease or injury of the nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, the Veteran's service-connected bilateral lower extremities peripheral neuropathy have been manifested by subjective symptoms of decreased sensation and numbness, with no evidence of loss of muscle strength or muscle atrophy has not been shown.  The Veteran's bilateral lower extremities peripheral neuropathy are productive of no more than moderate incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of bilateral lower extremities peripheral neuropathy, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims for initial disability ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity is denied.



(CONTINUED ON NEXT PAGE)
REMAND

In August 2014, the Board remanded the claims for a new VA examination given that the most recent examination of the Veteran's nerves was dated in January 2010 and there was evidence that the Veteran's service-connected nerve conditions had worsened.  The Veteran underwent a VA examination in December 2014.  The Board now finds this examination to be adequate as it provides the information necessary to rate the Veteran's disabilities under the rating criteria based on a review of the record and examination of the Veteran.  The Board finds that the RO complied with the prior remand directives and therefore, a new remand is not needed to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998); however, further development regarding entitlement to increased evaluation for sensory axonal neuropathy of the right ulnar nerve is required prior to a final adjudication of the claim.

The RO must obtain clarification of the January 2010 VA examination report regarding which nerves were affected in the Veteran's right upper extremity and determine the proper diagnostic code with which to rate the Veteran's disability.  The record reflects that from February 2009 to December 2014, the Veteran received a 10 percent rating for sensory axonal neuropathy right ulnar nerve pursuant to Diagnostic Code 8515.  38 C.F.R. § 4.124a.  Diagnostic Code 8515 sets forth criteria for rating disability of the median nerve which affects the hand inclined to the ulnar side, to include the index and middle fingers.  

Following an examination in December 2014, the RO changed the diagnostic code under which the Veteran was rated to Diagnostic Code 8513 pertaining to paralysis of all radicular groups.  From December 2014, the Veteran has received a 40 percent rating for ulnar nerve, median nerve, and musculospiral nerve for the upper right extremity.

The 10 percent rating granted in a March 2010 rating decision was based on the results of a January 2010 VA examination.  At the examination, the examiner reviewed the claims file and noted that an electromyography (EMG) was performed in January 2009.  Underlying axonal sensory neuropathy, with numbness and weakness in the right hand was noted.  The EMG also showed chronic right ulnar focal entrapment neuropathy with focal slowing at the elbow with distal chronic denervation changes.  The examiner concluded that the sensory axonal neuropathy was due to diabetes mellitus, type II and that the focal right ulnar nerve entrapment resulted from mechanical compression of the ulnar nerve.  Neurologic evaluation demonstrated decreased sensation to light touch in fingers three, four, and five, extending proximally to the distal right forearm in the ulnar nerve distribution.  Finger weakness in the thumb opposing the third, fourth, and fifth finger was noted.   The Veteran was able to tie his shoes by using both hands and a pinch grip. However, the examiner noted weakness in the right hand stating that strength was 4/5 "at maximum."

An August 2014 treatment record indicated the Veteran had ulnar nerve territory numbness.  The Veteran indicated when he wrote or was exposed to cold, his hand would cramp.  In this record, it was also noted he had numbness from middle finger to the elbow on the medial right arm; the Veteran stated that over time this improved and he now had numbness over the right fourth and fifth fingers to just below the elbow.  He indicated weakness in grip.

In August 2014, based on evidence that the Veteran's right upper extremity condition had worsened, the Board remanded the claim for a neurological examination to determine the current severity of the sensory axonal neuropathy.

The Veteran underwent an examination December 2014.  The examiner diagnosed bilateral upper extremity median neuropathy and right ulnar neuropathy.  Intermittent pain, paresthesias and/or dysesthesias and numbness that was defined as moderate was noted in the left and right upper extremities.  Grip strength on the right was noted to be 3/5.  Atrophy of the right hand muscles was noted.  Sensation testing for light touch revealed decreased sensation in the right forearm and the right hands/fingers.  Moderate incomplete paralysis of the right radial nerve, musculospiral nerve, was noted.  Mild incomplete paralysis of the right and left median nerve was identified.  Moderate incomplete paralysis of the right ulnar nerve was also noted.   

In December 2014, the examiner noted the Veteran had experienced numbness of the hands since 2009 related to median nerve distribution neuropathy.  Right ulnar neuropathy was noted to have developed after a 2008 debridement surgery; it was noted the Veteran had continued to complain of right hand numbness and weakness since 2009 and numbness in the entire right hand "in a radial/ulnar nerve distribution" was diagnosed. 

After the December 2014 examination, the RO determined that the Veteran's service-connected sensory axonal neuropathy right ulnar nerve should be recharacterized as "ulnar nerve, median nerve, and musculospiral nerve (rated as all radicular groups) - right upper extremity" and rated under Diagnostic Code 8513 for moderate incomplete paralysis.  A 40 percent rating was assigned for disability in the major, as opposed to minor, extremity.

The Board finds that clarification is needed as to whether the same nerves involved in December 2014 were involved in January 2010, such that the Veteran should have been granted a similar rating at that time.  Prior to the December 2014 examination, there was no indication of involvement of multiple nerves causing weakness and numbness in the Veteran's right hand.  However, the VA examiner in December 2014 indicated that numbness and weakness had persisted since 2009 to the present time.  To afford the Veteran every opportunity, the Board will seek a clarifying opinion as to the nerves and radicular groups involved in the Veteran's service-connected disability of the right upper extremity throughout the appeal period.

Accordingly, the case is remanded for the following action:

1.  The RO must associate all outstanding VA treatment records with the evidence of record.

2.  The case must be returned to the January 2010 VA examiner or, if that examiner is not available, to another examiner to assess which nerves and radicular groups were involved in the Veteran's right upper extremity disability at the time of the January 2010 VA examination given similar symptoms of numbness and weakness in the Veteran's right arm and hand at the time of the December 2014 VA examination.

If the VA examiner determines that another examination is necessary to provide the directed opinions, or if there is evidence that the Veteran's disability has worsened since December 2014, the Veteran must be scheduled for another examination to determine the current severity of his right upper extremity disability.

The evidence of record, in the form of electronic records must be made available to the examiner for review and the examiner must note such review took place.  The examiner must specifically review the results of the January 2010 and the December 2014 VA examinations and comment on whether the Veteran's service-connected sensory axonal neuropathy right ulnar nerve included ulnar nerve, median nerve and musculospiral nerve involvement at the time of the January 2010 examination.

The examiner must indicate whether additional nerves became involved in the Veteran's service-connected right arm extremity disability between the January 2010 and the December 2014 examinations to help determine which diagnostic codes are appropriate prior to December 18, 2014 and subsequent thereto.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


